PER CURIAM.
This cause is before the court on petition for certiorari to review a decision of the District Court of Appeal, Second District, in Cunningham v. State Plant Board of Florida, Fla.App.1959, 112 So.2d 905. We have carefully examined the petition, as supplemented by supporting briefs and argument of counsel at the Bar of this court, and have concluded that the District Court of Appeal disposed of the matter with a decision which fails to collide with a prior decision of this court on the same point of law.
The petition for the writ of certiorari is, accordingly, denied.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.